Opinion issued September 15, 2005









                                              
In The
Curt of Appeals
For The
First District of Texas




NO. 01-05-00786-CV




IN RE MARIA PHUONG NGUYEN, M.D., Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION

          Relator, Maria Phuong Nguyen, M.D., has filed a petition for writ of mandamus
complaining of an alleged ruling of the trial court,
 further alleged to have been made
on July 22, 2005, denying relator’s motion to dismiss.
          After due consideration, the Court denies the petition for writ of mandamus.
PER  CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.